Title: From Thomas Jefferson to Robert Smith, 10 October 1808
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Th:J. to mr Smith 
                     
                     
                        [on or after 10 Oct. 1808]
                  
                  you will percieve by the inclosed letter, that the young man who writes it (enlisted among the marines is far above that condn.  Genl Dearborn can state to you particular facts & considerations which would  recommend a discharge, or I will do it vivâ voce as may be most to your convenience Affectte salutns
               